Citation Nr: 1029181	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with left peroneal neuropathy, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
hypertension.

5.  Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1971 and from May 12, 1990 to May 25, 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the RO certified the instant appeal to the Board.  
The Veteran was notified that he had 90 days to request a hearing 
before the Board.  In April 2010 the Board received a 
communication from the Veteran requesting a videoconference 
hearing.  Accordingly, the appeal is remanded for the following 
action:

The Veteran is to be scheduled for a 
videoconference hearing at RO before a 
Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at 
a hearing before a Veterans Law Judge, the RO need not take any 
further adjudicatory 


action, but should return the claims folder to the Board for 
further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


